Citation Nr: 0610154	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to June 1976.  
This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 RO decision, which denied a 
compensable rating for the veteran's service-connected 
bilateral hearing loss.   

The Board notes that in July 2004 the veteran also initiated 
an appeal with regard to the RO's February 2004 rating 
decision, relative to the rating assignment for post-
traumatic stress disorder (PTSD).  The RO issued him a 
statement of the case in February 2005, wherein the RO 
assigned a higher rating for PTSD.  In a letter to the RO in 
March 2005, the veteran indicated that he was satisfied with 
the rating.  As he did not perfect an appeal with the rating 
assignment of PTSD (with the filing of a substantive appeal), 
that matter is not in appellate status.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Bilateral hearing loss is manifested by no more than 
auditory acuity level II in the right ear and auditory acuity 
level II in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice regarding the merits of the 
claim at issue was sent to the veteran following the RO 
rating decision in November 2002.  In any event, as explained 
herein below, the VCAA notice complied with the requirements 
of the VCAA as interpreted by the Court in Pelegrini II.  The 
Board finds that the timing of the VCAA notice is not 
prejudicial to the veteran because it was sent prior to the 
transfer of the case to the Board for appellate consideration 
in July 2005, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in October 2003 and 
June 2004, the RO advised the veteran of what was required to 
prevail on his claim for an increased rating, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to furnish any evidence in her possession that 
pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in November 2002 setting forth the general 
requirements of applicable law pertaining to claims for an 
increased rating.  In the rating decision, the RO also 
informed the veteran of the reasons for its determination and 
the evidence it had considered in its decision.  The general 
advisements were reiterated in the statement of the case 
issued in August 2003 and the supplemental statement of the 
case issued in May 2005.  The statement of the case and the 
supplemental statement of the case also contained the 
regulations promulgated in light of the VCAA and the United 
States Code cites relevant to the VCAA.  Further, these 
documents provided the veteran opportunity to identify or 
submit any evidence he wished to be considered in connection 
with his appeal. As such, through the rating decision, 
statement of the case, and supplemental statement of the 
case, the RO informed the veteran of the information and 
evidence needed to substantiate his claim. See 38 U.S.C.A. §§ 
5102, 5103.

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for an increased rating for bilateral hearing loss, and 
the parties responsible for obtaining that evidence.  With 
regard to notification, all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's VA medical 
treatment records, as well as private treatment records 
identified by him for the RO to obtain on his behalf.  He has 
not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
audiological examinations in July 2002 and May 2005, 
specifically to evaluate the current nature and severity of 
his bilateral hearing loss.  Accordingly, the Board finds 
that there is no prejudice to the veteran in proceeding to 
adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when puretone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a).

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  He contends that a compensable rating 
is warranted on the basis that his hearing impairment has 
worsened to the extent that he requires bilateral hearing 
aids.  

The record shows that the veteran underwent two different VA 
examinations.  In July 2002, an audiometric evaluation 
revealed the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and 4,000 Hertz:  45, 25, 55, and 50, 
for an average of 44 in the right ear; and 15, 45, 50, and 
55, for an average of 41 in the left ear.  Speech recognition 
(per Maryland CNC) was 88 percent in the right ear and 84 
percent in the left ear.  The summary of the audiological 
test results reflected mild to moderate mixed hearing loss in 
the right ear and normal sloping to mild to moderate mixed 
hearing loss in the left ear.

The VA audiometric findings reflect level II auditory acuity 
in the right ear and level II auditory acuity in the left 
ear.  See 38 C.F.R. § 4.85, Tables VI.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  

At the time of a May 2005 VA examination, an audiometric 
evaluation revealed the following pure tone thresholds, in 
decibels, at 1,000, 2,000, 3,000, and 4,000 Hertz:  25, 25, 
55, and 55, for an average of 40 in the right ear; and 20, 
50, 55, and 60, for an average of 46 in the left ear.  Speech 
recognition (per Maryland CNC) was 92 percent in both ears.  
The summary of the audiological test results reflected normal 
sloping to moderate sensorineural hearing loss in the right 
ear and moderate sensorineural hearing loss in the left ear.

The VA audiometric findings reflect level I auditory acuity 
in the right ear and level I auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Tables VI.  These numeric designations 
in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  Thus, the latter VA examination demonstrated 
improved hearing, as compared with the earlier VA 
examination.  In that regard, it is noted that service 
connection is also in effect for otitis media, which may 
explain the mixed, rather than just sensorineural, hearing 
loss found at the time of the July 2002 VA examination.  In 
any case, neither the clinical findings on the May 2005 
examination nor the findings on the July 2002 examination 
demonstrate that the veteran meets the criteria for an 
increased rating under Code 6100.  In short, his bilateral 
hearing loss is manifested by no more than auditory acuity 
level II in the right ear and auditory acuity level II in the 
left ear.

Also of record are private medical records from T. S., M.D., 
and R. J., M.D., as well as outpatient records from the VA.  
The records from Dr. S. primarily show treatment for various 
ailments unrelated to hearing loss, and they do not contain 
any audiological evaluation results.  The VA outpatient 
records show that the veteran was fitted for bilateral 
hearing aids in 2002.  The records from Dr. J., an ear, nose, 
and throat specialist, show, in pertinent part, that the 
veteran underwent an audiometric evaluation in July 2002; 
however, the results of that evaluation do not reflect 
hearing impairment that is any greater than that already 
shown by the VA examinations.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that his hearing loss 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Therefore, the degree 
to which the veteran's hearing loss impairs him industrially 
has been adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.  In short, the 
Board finds no basis upon which to assign a higher disability 
evaluation.

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected bilateral hearing loss 
under any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  The Board finds that the preponderance 
of the evidence is against the claim for a compensable rating 
for bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


